internal_revenue_service number release date index number --------------------- ------------------------ ------------------------------ re --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------------- telephone number -------------------- refer reply to cc psi b4 plr-104165-14 date date legend ---------------------- --------------------- settlor grandchild ---------------------------------------------------- trust -------------------------------------------------- date ------------------ -------------------------------------------------------------------- dear --------------- this letter responds to your letter dated date submitted on your behalf by your authorized representative requesting a ruling on application of sec_2041 of the internal_revenue_code facts settlor died on date grandchild is the beneficiary of trust a_trust created under article 9c of settlor’s last will paragraph of article 9c provides that during grandchild’s life the trustees of trust are to make discretionary payments of the net_income and principal to or for the benefit of grandchild and grandchild’s issue paragraph of article 9c provides that upon the death of grandchild the trustees of trust are to pay over the principal as then constituted and any accumulated or undistributed_income to such among settlor’s issue as grandchild shall validly appoint in grandchild’s last will any balance of trust remaining and not effectively appointed by grandchild in grandchild’s last will is disposed of pursuant to paragraph sec_2 and of article 9c of settlor’s last will plr-104165-14 rulings requested grandchild has requested the following rulings that the testamentary_power_of_appointment granted to grandchild in trust does not constitute a general_power_of_appointment within the meaning of sec_2041 and the existence exercise failure to fully exercise or partial or complete release of grandchild’s power to appoint the principal and any accumulated or undistributed_income of trust will not cause the value of the property in trust to be included in grandchild’s gross_estate under sec_2041 law and analysis sec_2041 provides that the value of the gross_estate includes the value of all property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent’s gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment is considered to exist on the date of the decedent’s death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent’s death notice has been given or the power has been exercised sec_2041 provides with exceptions not relevant here that the term general_power_of_appointment means a power that is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_20_2041-1 of the estate_tax regulations provides that the term general_power_of_appointment as defined in sec_2041 means any power_of_appointment exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_20_2041-1 provides that a power_of_appointment is not a general power if by its terms it is exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of his estate in this case grandchild may appoint by will the principal and accumulated or undistributed_income of trust to the class consisting of settlor’s issue because grandchild’s power_of_appointment is a testamentary power grandchild may not appoint any part of trust to grandchild or to grandchild’s creditors during grandchild’s life in addition based on the terms of trust the reference to such among settlor’s plr-104165-14 issue as a permissible class of appointees of grandchild’s testamentary power is properly viewed as not including grandchild’s estate or the creditors of grandchild’s estate after grandchild’s death accordingly based on the information submitted and the representations made we conclude that grandchild’s testamentary_power_of_appointment over the principal and accumulated or undistributed_income of trust does not constitute a general_power_of_appointment within the meaning of sec_2041 and the existence exercise failure to fully exercise or partial or complete release of grandchild’s power to appoint the principal and accumulated or undistributed_income of trust will not cause the value of the property in trust to be included in grandchild’s gross_estate under sec_2041 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
